DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 
Response to Amendment
Applicant filed a response and amended claim 11 and 17 on 08/10/2022. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11-13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 

Claim 11 recites a system comprising a processor and non-transitory memory configured to communicate with and provide instructions to the processor. 
Claim 11 requires “receiving an initial design file defining a first structure;” “identifying a blind design surface of the first structure;” “generating a support material removal tool, the support material removal tool comprising a second structure corresponding the blind design surface, wherein the second structure includes a contact surface proximate the blind design surface and paring surf ace intersecting the contact surface at a leading edge of the second structure;”“generating a production design file including the first structure and the second structure instructing, by the processor, an additive manufacturing machine to fabricate an additively manufactured component, based on the production design file, comprising the first structure, the support material removal tool, and a support material at least partially surrounding the support material removal tool second structure;” and “instructing, by the processor, a driving tool to provide a motive force to the support material removal tool.” 

Claim 11 does not require any system components (e.g., additive manufacturing machine or driving tool) and therefore, is primarily drawn to instructions to be performed by the processor. If a claim interpretation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” group of abstract ideas. Accordingly, claim 11 recites an abstract idea, as there are no claim limitations that preclude the claimed instructions stored in the non-transitory memory from being performed in the mind of an operator. For instance, an operator can perform operations of preparing and generating a support material removal tool. An operator would be capable of performing the mental step of instructing an additive manufacturing machine to fabricate a component and instruct a driving tool to provide a force, as these are mere instructions and not actions.

Furthermore, claim 11 does not recite any additional elements that would integrate the abstract idea into a practical application. Dependent claims 12, 13, 15, and 16 do not present other meaningful limitations that would amount to significantly more than the judicial exception. Claim 12 and 13 recite operations further comprising instructions to generate the support material removal tool. Dependent claims 15 and 16 recite the intended design and composition of the first and second structure. These additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is not patent eligible. 


Claim 17 recites an article including a non-transitory tangible computer  readable storage medium having instructions stored thereon. Claim 17 requires “receiving an initial design file defining a first structure;” “identifying a blind design surface of the first structure;” “generating a support material removal tool, the support material removal tool comprising a second structure corresponding the blind design surface, wherein the second structure includes a contact surface proximate the blind design surface and paring surf ace intersecting the contact surface at a leading edge of the second structure;” “generating a production design file including the first structure and the second structure instructing, by the processor, an additive manufacturing machine to fabricate an additively manufactured component, based on the production design file, comprising the first structure, the support material removal tool, and a support material at least partially surrounding the support material removal tool second structure;” “instructing an additive manufacturing machine to fabricate an additively manufactured component, based on the production design file;” and “instructing a driving tool to provide a motive force to the support material tool.”

Claim 17 does not require any system components (e.g., additive manufacturing machine or driving tool) and is primarily drawn to instructions to be performed by the processor. If a claim interpretation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” group of abstract ideas. Accordingly, claim 17 recites an abstract idea, as there are no claim limitations that preclude the claimed instructions stored in the non-transitory memory from being performed in the mind of an operator. For instance, an operator can perform operations of preparing and generating a support material removal tool. An operator would be capable of performing the mental step of instructing an additive manufacturing machine to fabricate a component and instruct a driving tool to provide a force, as these are mere instructions and not actions.

Furthermore, claim 17 does not recite any additional elements that would integrate the abstract idea into a practical application. Dependent claims 18 and 19 recite the intended design and composition of the first and second structure. These additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is not patent eligible. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANA C PAGE/           Examiner, Art Unit 1745